Citation Nr: 1503245	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  07-34 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from April 1968 to April 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the RO in St. Louis, Missouri.  This case was previously before the Board in June 2011, where the Board denied service connection for an acquired psychiatric disorder.  The Veteran appealed the Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2012 Order, the Court granted a Joint Motion for Remand (JMR), which vacated and remanded the June 2011 Board decision.  Specifically, the parties agreed in the JMR that the Board did not provide adequate reasons and bases for its determination that the Veteran was not entitled to a VA mental health examination. 

In a subsequent February 2013 decision, the Board remanded the issue on appeal for a VA mental health examination and opinion, which the Veteran received in September 2014.  As the instant decision grants service connection for an acquired psychiatric disorder of major depressive disorder, the Board need not consider whether an additional remand to comply with the previous remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, there is also no need to discuss the Board's Court remand responsibilities under Forcier v. Nicholson, 
19 Vet. App. 414 (2006).

In a letter dated November 28, 2014, the Veteran's representative requested copies of certain documents in the record.  He also asked that he be granted an additional 60 days from the date VA sent these records to submit additional evidence.  The requested documents were sent by VA on December 3, 2014.  While 60 days have not yet elapsed, as the instant decision grants service connection for an acquired psychiatric disorder, there is no harm to the Veteran in deciding the issue on appeal at this time.

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with the psychiatric disability of major depressive disorder.

2.  During service the Veteran experienced anxiety and depression due to his inability to adapt to military life, including engaging in field exercises, while stationed abroad.

3.  The currently diagnosed major depressive disorder is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability of major depressive disorder have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants service connection for an acquired psychiatric disability of major depressive disorder.  As such action represents a complete allowance of the Veteran's claim, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for an Acquired Psychiatric Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, major depressive disorder is not a "chronic disease" listed under 
38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provisions based on "chronic" in service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply to the issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder due to stressful events he experienced in service.  Initially, the Board finds that the Veteran is currently diagnosed with the psychiatric disability of major depressive disorder.  The report from the September 2014 VA mental health examination reflects that the VA examiner diagnosed the Veteran with major depressive disorder.  A similar diagnosis was advanced by a VA clinical psychologist at an August 2011 VA mental health consultation.

Next, the Board finds that during service the Veteran experienced anxiety and depression due to his inability to adapt to military life, including engaging in field exercises, while stationed abroad.  In an October 2007 statement, the Veteran advanced that shooting "big guns," which included a tank gun, during "field trips" and "war games" would result in a nervous condition that prevented him from fully functioning.  He would then self-medicate with alcohol.  The evidence of record, including medical documentation and an August 2012 lay statement from the Veteran's friend, indicates that the Veteran began drinking, and drinking heavily, while in service.

In November 2014, the Veteran received a private comprehensive psychological evaluation.  The evaluation report conveys that the private examiner found that while stationed abroad in Germany the Veteran displayed signs of serious emotional and behavioral difficulties.  These symptoms were directly caused by severe separation anxiety related to service.  The private examiner specifically opined that the Veteran "developed severe anxiety, depression, alcohol use, and severe separation anxiety in response to being placed so far away from home at such a young age."

Of note, at the September 2014 VA mental health examination, the Veteran conveyed that during service he reached the rank of E4; however, his DD 214 states that his rank was that of an E3 at discharge.  The Veteran advanced that he had been demoted due to his drinking, missing bed checks, and insubordination, stemming from his desire not to engage in field exercises.  Unfortunately, the Board does not have the Veteran's service personnel records to verify that such a demotion occurred; however, remand for these documents is unnecessary as the Veteran's lay statements, along with the other evidence of record, conveys that it was at least as likely as not that the Veteran experienced anxiety and depression due to his inability to adapt to military life, including engaging in field exercises, while stationed abroad.         

Finally, the Board also finds that, after a review of all the evidence of record, both lay and medical, the evidence is at least in equipoise as to whether the Veteran's currently diagnosed major depressive disorder is related to active service.  The evidence weighing against a finding that the psychiatric disability is related to active service includes a September 2014 VA mental health examination.  The VA examination report reflects that the VA examiner opined that it was less likely than not that the currently diagnosed psychiatric disorder dated back to service and/or was related to service.  

In rendering the opinion, the VA examiner first stated that there were no service personnel records verifying the Veteran's claims of misconduct in service.  As noted above, however, it does not appear that the Veteran's service personnel records were requested during the course of this appeal.  Next, the VA examiner conveyed that the Veteran denied any mental health symptoms and/or treatment on the January 1970 medical history report.  The Board notes that the Veteran also checked "no" to the question of whether he drank excessively.  As discussed above, post-service medical records and lay evidence establish that the Veteran did, in fact, have a drinking problem upon service separation in April 1970.  Further, the January 1970 separation examination reflects that the "normal" box was not checked under psychiatric disabilities.  It is not clear from the report why the box was left blank, as there is no notation of any diagnosed psychiatric disability in the separation examination report.  As such, both the January 1970 separation examination and medical history report are of reduced probative value.

The VA examiner also noted that the first indication the Veteran had a mental disability did not appear in the Veteran's medical records until five years after service separation in 1975.  The records from that period reflect that the Veteran was suffering from auditory and visual hallucinations.  Based upon those medical records, the VA examiner opined that the hallucinations were caused by the Veteran's alcohol dependence with withdrawal symptoms.  The Board notes, however, that at least one physician from that time period indicated that while the hallucinations could have been caused by the Veteran's alcohol consumption and/or withdrawal symptoms, there was also an indication that such hallucinations could be due to paranoid schizophrenia.  Further, the record reflects that while the Veteran has been sober since attending an alcohol rehabilitation program in 1975, multiple VA medical records, including June and September 2014 VA treatment records, indicate that the Veteran continues to have both auditory and visual hallucinations.

Evidence supporting a finding that the Veteran's currently diagnosed major depressive disorder is related to active service includes a November 2014 private comprehensive psychological evaluation.  The evaluation report conveys that the private examiner opined that it was during the Veteran's time in Germany that he began developing serious emotional and behavioral difficulties which stemmed from severe separation anxiety related to the Veteran's poor adjustment to military life.  Symptoms included depression, anxiety, and alcohol use.  

The private examiner conveyed that after service separation the Veteran continued to drink in order to self-medicate the symptoms of his mental disability.  Further, the examiner also noted that while the Veteran's symptoms significantly improved after he quit drinking, the Veteran continued to display anxiety and depression symptoms throughout his working years.  Additionally, the private examiner opined that the Veteran "continues to experience a functionally independent type of major depression and anxiety disorder that is related to his military experience from a direct causal point of view.  It is far more likely than not that this was directly caused by his military experience."

The Veteran is currently diagnosed with the psychiatric disability of a major depressive disorder, and during service he experienced anxiety and depression due to his inability to adapt to military life, including engaging in field exercises, while stationed abroad.  A private licensed psychologist has linked the current psychiatric disability to such in-service events.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a psychiatric disability of major depressive disorder was incurred in active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disability of major depressive disorder is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


